Case 7:20-cv-30021-TTC-RSB Document 66 Filed 02/15/21 Page 1 of 2 Pageid#: 1928




                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

                                                 )
 GEORGE WESLEY HUGUELY,                          )
                                                 )
                Petitioner                       )      Civil Action No. 7:20CV30021
                                                 )
                       v.                        )      ORDER
                                                 )
 HAROLD CLARKE,                                  )      By: Hon. Thomas T. Cullen
                                                 )          United States District Judge
                Respondent.                      )


        In advance of the evidentiary hearing on Petitioner Huguely’s “dictionary claim,” the

 parties jointly deposed 26 witnesses, including all 12 jurors from Huguely’s murder trial and

 14 court personnel (bailiffs and deputy clerks who potentially interacted with the jury during

 the last day of trial). The parties thereafter filed these depositions with the court, and they

 have further stipulated that this testimony should be made part of the record in this evidentiary

 proceeding. The parties have also informed the court that, given the extensive factual record

 already developed, as set forth in the deposition transcripts, they only intend to call a handful

 of these witnesses at the final evidentiary hearing.

        The court has now read and carefully considered this deposition testimony. Based on

 this evidence and the fact that parties will only call a handful of these witnesses to testify at

 the hearing, the court will modify the scheduling order for the final evidentiary hearing and

 post-hearing matters, as follows. The court concludes that additional briefing from the parties

 will not assist it in evaluating and weighing the factual record or reaching a decision based on

 the testimony. Accordingly, the court will cancel the post-hearing briefing schedule as set
Case 7:20-cv-30021-TTC-RSB Document 66 Filed 02/15/21 Page 2 of 2 Pageid#: 1929




 forth in its January 11, 2021 order and discussed with the parties during a recent status

 conference. In lieu of final written briefing, the court will give each party the opportunity to

 present final oral arguments on the dictionary claim at the conclusion of the evidentiary

 hearing. The court will give each party 45 minutes to argue this issue, and Petitioner Huguely

 may split his time between an opening and rebuttal argument.

        It is so ORDERED.

        ENTERED this 15th day of February, 2021.



                                             /s/ Thomas T. Cullen
                                             ________________________________
                                             HON. THOMAS T. CULLEN
                                             UNITED STATES DISTRICT JUDGE
